DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/20/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to at least independent claims 2, 9 and 17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Also, Applicant’s arguments with respect to at least independent claims 2, 9 and 17 have been considered, but are not persuasive. The new ground of rejection cites Watanabe US 2011/0285934 as teaching the amended claim limitations in claims 2, 9 and 17.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20, the claim limitation “a semiconductor layer of the transistor comprises amorphous silicon” fails to depend on claim 17 with claim limitation “a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc” because there is no description in the original disclosure that “a semiconductor layer of the transistor comprises amorphous silicon, and a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc” at the same time. For instance, figs.15-19C of the current application teaches three semiconductor layers such as 32,37 and 35 (see fig.19A), but there is no description teach “a semiconductor layer of the transistor comprises amorphous silicon, and a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc” at the same time as well.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,029,572 in view of Han US 2007/0171184.
Regarding claims 2-16, claims 1-13 of U.S. Patent No. 11,029,572 discloses all the claim limitations of claims 2-1, except “a capacitor is positioned between the first source line and the second source line”.
Han discloses a display device, in at least figs.1-5A (figs.4 and 5A is an example of an embodiment of fig.1, para.69), a capacitor (Cst, formed by the overlap of elements 177 of 175 and 137 of 131, see figs.2,4 and 5A) is positioned between the first source line (D23) and the second source line (D22)(see figs.1 and 4A, the capacitor and the transistor are arranged in the same section such as between the same first source line and the same second source line) for the purpose of enhancing the voltage storing capacity of the liquid crystal capacitor (para.95).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a capacitor is positioned between the first source line and the second source line as taught by Han in the display device of claims 1-13 of U.S. Patent No. 11,029,572 for the purpose of enhancing the voltage storing capacity of the liquid crystal capacitor.

Claims 17-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,029,572 in view of Mori US 2015/0301372 and Han US 2007/0171184.
Regardomg claims 17-21, claims 1-6 of U.S. Patent No. 11,029,572 discloses all the claim limitations of claims 2-16, except “a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc, and a capacitor is positioned between the first source line and the second source line”.
Mori discloses a display device, a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc (para.89) for the purpose of enhancing electron mobility and making TFT smaller (para.89). 
Han discloses a display device, in at least figs.1-5A (figs.4 and 5A is an example of an embodiment of fig.1, para.69), a capacitor (Cst, formed by the overlap of elements 177 of 175 and 137 of 131, see figs.2,4 and 5A) is positioned between the first source line (D23) and the second source line (D22)(see figs.1 and 4A, the capacitor and the transistor are arranged in the same section such as between the same first source line and the same second source line) for the purpose of enhancing the voltage storing capacity of the liquid crystal capacitor (para.95).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc, and a capacitor is positioned between the first source line and the second source line as taught by Mori and Han in the display device of claims 1-6 of U.S. Patent No. 11,029,572 for the purpose of enhancing electron mobility and making TFT smaller, and enhancing the voltage storing capacity of the liquid crystal capacitor.

Claims 2-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-15 and 17-20 of U.S. Patent No. 10,649,295 in view of Teranuma US 20140092355 and Han US 2007/0171184.
Regarding claims 2-8, claims 1-9, 11-15 and 17-20 of U.S. Patent No. 10,649,295 discloses all the claim limitations of claims 2-8, except, “a pixel area, a first gate driver; and the second gate driver, wherein the gate line is electrically connected to the first gate driver and the second gate driver, wherein the pixel area is between the first gate driver and the second gate driver in a plan view, and a capacitor is positioned between the first source line and the second source line”.
Teranuma discloses a display device, in at least fig.1, a pixel area (a pixel area in LCP, see fig.1), a first gate driver (GD1); and the second gate driver (GD2), wherein the gate line (Ga) is electrically connected to the first gate driver and the second gate driver (see fig.1), wherein the pixel area is between the first gate driver and the second gate driver in a plan view (see fig.1) for the purpose of having an area for forming pixels and suppressing variation in the roundness of the signal waveforms cause by the time constant of each gate line (para.47).
Han discloses a display device, in at least figs.1-5A (figs.4 and 5A is an example of an embodiment of fig.1, para.69), a capacitor (Cst, formed by the overlap of elements 177 of 175 and 137 of 131, see figs.2,4 and 5A) is positioned between the first source line (D23) and the second source line (D22)(see figs.1 and 4A, the capacitor and the transistor are arranged in the same section such as between the same first source line and the same second source line) for the purpose of enhancing the voltage storing capacity of the liquid crystal capacitor (para.95).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a pixel area, a first gate driver; and the second gate driver, wherein the gate line is electrically connected to the first gate driver and the second gate driver, wherein the pixel area is between the first gate driver and the second gate driver in a plan view, and a capacitor is positioned between the first source line and the second source line as taught by Teranuma and Han respectively in the display device of claims 1-9, 11-15 and 17-20 of U.S. Patent No. 10,649,295 for the purpose of having an area for forming pixels and suppressing variation in the roundness of the signal waveforms cause by the time constant of each gate line and enhancing the voltage storing capacity of the liquid crystal capacitor.

Claims 9 and 11-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-15 and 17-20 of U.S. Patent No. 10,649,295 in view of Kim US 20080068524 and Han US 2007/0171184.
Regarding claims 9 and 11-16, claims 1-9, 11-15 and 17-20 of U.S. Patent No. 10,649,295 discloses all the claim limitations of claims 9 and 11-16, except, “a pixel area, a first source driver; and a second source driver, wherein the first source line and the third source line are electrically connected to the first source driver, wherein the second source line and the fourth source line are electrically connected to the second source driver, wherein the pixel area is between the first source driver and the second source driver in a plan view, and a capacitor is positioned between the first source line and the second source line”.
Kim discloses a display device, in at least figs.4B and 1, a pixel area (300), a first source driver (500a); and a second source driver (500b), wherein the first source line and the third source line (171a and 171a) are electrically connected to the first source driver (see fig.4B), wherein the second source line and the fourth source line (171b and 171b) are electrically connected to the second source driver (see fig.4B), wherein the pixel area is between the first source driver and the second source driver in a plan view (see fig.4B) for the purpose of having an area for forming pixels and separating the source lines into two groups and received with different data voltages (para.128).
Han discloses a display device, in at least figs.1-5A (figs.4 and 5A is an example of an embodiment of fig.1, para.69), a capacitor (Cst, formed by the overlap of elements 177 of 175 and 137 of 131, see figs.2,4 and 5A) is positioned between the first source line (D23) and the second source line (D22)(see figs.1 and 4A, the capacitor and the transistor are arranged in the same section such as between the same first source line and the same second source line) for the purpose of enhancing the voltage storing capacity of the liquid crystal capacitor (para.95).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a pixel area, a first source driver; and a second source driver, wherein the first source line and the third source line are electrically connected to the first source driver, wherein the second source line and the fourth source line are electrically connected to the second source driver, wherein the pixel area is between the first source driver and the second source driver in a plan view, and a capacitor is positioned between the first source line and the second source line as taught by Kim and Han in the display device of claims 1-9, 11-15 and 17-20 of U.S. Patent No. 10,649,295 for the purpose of having an area for forming pixels and separating the source lines into two groups and received with different data voltages, and enhancing the voltage storing capacity of the liquid crystal capacitor.

Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-15 and 17-20 of U.S. Patent No. 10,649,295 in view of Kim US 20080068524 and Han US 2007/0171184 as applied to claim 9 above, and further in view of Teranuma US 20140092355.
Regarding claim 10, claims 1-9, 11-15 and 17-20 of U.S. Patent No. 10,649,295 in view of Kim and Han does not explicitly disclose a first gate driver; and a second gate driver, wherein the gate line is electrically connected to the first gate driver and the second gate driver, and wherein the pixel area is between the first gate driver and the second gate driver in a plan view.  
Teranuma discloses a display device, in at least fig.1, a first gate driver (GD1); and the second gate driver (GD2), wherein the gate line (Ga) is electrically connected to the first gate driver and the second gate driver (see fig.1), wherein the pixel area (a pixel area in LCP, see fig.1) is between the first gate driver and the second gate driver in a plan view (see fig.1) for the purpose of suppressing variation in the roundness of the signal waveforms cause by the time constant of each gate line (para.47).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first gate driver; and a second gate driver, wherein the gate line is electrically connected to the first gate driver and the second gate driver, and wherein the pixel area is between the first gate driver and the second gate driver in a plan view as taught by Teranuma in the display device of claims 1-9, 11-15 and 17-20 of U.S. Patent No. 10,649,295 in view of Kim and Han for the purpose of suppressing variation in the roundness of the signal waveforms cause by the time constant of each gate line.

Claims 17-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-15 and 17-20 of U.S. Patent No. 10,649,295 in view of Teranuma US 20140092355, Mori US 2015/0301372 and Han US 2007/0171184.
Regarding claims 2-8, claims 1-9, 11-15 and 17-20 of U.S. Patent No. 10,649,295 discloses all the claim limitations of claims 2-8, except, “a pixel area, a first gate driver; and the second gate driver, wherein the gate line is electrically connected to the first gate driver and the second gate driver, wherein the pixel area is between the first gate driver and the second gate driver in a plan view, and a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc, and a capacitor is positioned between the first source line and the second source line”.
Teranuma discloses a display device, in at least fig.1, a pixel area (a pixel area in LCP, see fig.1), a first gate driver (GD1); and the second gate driver (GD2), wherein the gate line (Ga) is electrically connected to the first gate driver and the second gate driver (see fig.1), wherein the pixel area is between the first gate driver and the second gate driver in a plan view (see fig.1) for the purpose of having an area for forming pixels and suppressing variation in the roundness of the signal waveforms cause by the time constant of each gate line (para.47).
Mori discloses a display device, a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc (para.89) for the purpose of enhancing electron mobility and making TFT smaller (para.89). 
Han discloses a display device, in at least figs.1-5A (figs.4 and 5A is an example of an embodiment of fig.1, para.69), a capacitor (Cst, formed by the overlap of elements 177 of 175 and 137 of 131, see figs.2,4 and 5A) is positioned between the first source line (D23) and the second source line (D22)(see figs.1 and 4A, the capacitor and the transistor are arranged in the same section such as between the same first source line and the same second source line) for the purpose of enhancing the voltage storing capacity of the liquid crystal capacitor (para.95).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a pixel area, a first gate driver; and the second gate driver, wherein the gate line is electrically connected to the first gate driver and the second gate driver, wherein the pixel area is between the first gate driver and the second gate driver in a plan view and a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc, and a capacitor is positioned between the first source line and the second source line as taught by Teranuma, Mori and Han respectively in the display device of claims 1-9, 11-15 and 17-20 of U.S. Patent No. 10,649,295 for the purpose of having an area for forming pixels and suppressing variation in the roundness of the signal waveforms cause by the time constant of each gate line and enhancing electron mobility and making TFT smaller, and enhancing the voltage storing capacity of the liquid crystal capacitor.
Claims 2-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 15, 17, 18 and 20 of U.S. Patent No. 10,372,004 in view of Teranuma US 20140092355 and Han US 2007/0171184.
Regarding claims 2-8, claims 1, 2, 4, 5, 7, 15, 17, 18 and 20 of U.S. Patent No. 10,372,004 discloses all the claim limitations of claims 1-6, except, “a pixel area, a first gate driver; and the second gate driver, wherein the gate line is electrically connected to the first gate driver and the second gate driver, wherein the pixel area is between the first gate driver and the second gate driver in a plan view, and a capacitor is positioned between the first source line and the second source line”.
Teranuma discloses a display device, in at least fig.1, a pixel area (a pixel area in LCP, see fig.1), a first gate driver (GD1); and the second gate driver (GD2), wherein the gate line (Ga) is electrically connected to the first gate driver and the second gate driver (see fig.1), wherein the pixel area is between the first gate driver and the second gate driver in a plan view (see fig.1) for the purpose of having an area for forming pixels and suppressing variation in the roundness of the signal waveforms cause by the time constant of each gate line (para.47).
Han discloses a display device, in at least figs.1-5A (figs.4 and 5A is an example of an embodiment of fig.1, para.69), a capacitor (Cst, formed by the overlap of elements 177 of 175 and 137 of 131, see figs.2,4 and 5A) is positioned between the first source line (D23) and the second source line (D22)(see figs.1 and 4A, the capacitor and the transistor are arranged in the same section such as between the same first source line and the same second source line) for the purpose of enhancing the voltage storing capacity of the liquid crystal capacitor (para.95).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a pixel area, a first gate driver; and the second gate driver, wherein the gate line is electrically connected to the first gate driver and the second gate driver, wherein the pixel area is between the first gate driver and the second gate driver in a plan view, and a capacitor is positioned between the first source line and the second source line as taught by Teranuma and Han respectively in the display device of claims 1, 2, 4, 5, 7, 15, 17, 18 and 20 of U.S. Patent No. 10,372,004 for the purpose of having an area for forming pixels and suppressing variation in the roundness of the signal waveforms cause by the time constant of each gate line and enhancing the voltage storing capacity of the liquid crystal capacitor.

Claims 9 and 11-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 15, 17, 18 and 20 of U.S. Patent No. 10,372,004 in view of Kim US 20080068524 and Han US 2007/0171184.
Regarding claims 9 and 11-16, claims 1, 2, 4, 5, 7, 15, 17, 18 and 20 of U.S. Patent No. 10,372,004 discloses all the claim limitations of claims 9 and 11-16, except, “a pixel area, a first source driver; and a second source driver, wherein the first source line and the third source line are electrically connected to the first source driver, wherein the second source line and the fourth source line are electrically connected to the second source driver, wherein the pixel area is between the first source driver and the second source driver in a plan view, and a capacitor is positioned between the first source line and the second source line”.
Kim discloses a display device, in at least figs.4B and 1, a pixel area (300), a first source driver (500a); and a second source driver (500b), wherein the first source line and the third source line (171a and 171a) are electrically connected to the first source driver (see fig.4B), wherein the second source line and the fourth source line (171b and 171b) are electrically connected to the second source driver (see fig.4B), wherein the pixel area is between the first source driver and the second source driver in a plan view (see fig.4B) for the purpose of having an area for forming pixels and separating the source lines into two groups and received with different data voltages (para.128).
Han discloses a display device, in at least figs.1-5A (figs.4 and 5A is an example of an embodiment of fig.1, para.69), a capacitor (Cst, formed by the overlap of elements 177 of 175 and 137 of 131, see figs.2,4 and 5A) is positioned between the first source line (D23) and the second source line (D22)(see figs.1 and 4A, the capacitor and the transistor are arranged in the same section such as between the same first source line and the same second source line) for the purpose of enhancing the voltage storing capacity of the liquid crystal capacitor (para.95).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a pixel area, a first source driver; and a second source driver, wherein the first source line and the third source line are electrically connected to the first source driver, wherein the second source line and the fourth source line are electrically connected to the second source driver, wherein the pixel area is between the first source driver and the second source driver in a plan view, and a capacitor is positioned between the first source line and the second source line as taught by Kim and Han respectively in the display device of claims 1, 2, 4, 5, 7, 15, 17, 18 and 20 of U.S. Patent No. 10,372,004 for the purpose of having an area for forming pixels and separating the source lines into two groups and received with different data voltages and enhancing the voltage storing capacity of the liquid crystal capacitor.

Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 15, 17, 18 and 20 of U.S. Patent No. 10,372,004 in view of Kim US 20080068524 and Han US 2007/0171184 as applied to claim 9 above, and further in view of Teranuma US 20140092355.
Regarding claim 10, claims 1, 2, 4, 5, 7, 15, 17, 18 and 20 of U.S. Patent No. 10,372,004 in view of Kim and Han does not explicitly disclose a first gate driver; and a second gate driver, wherein the gate line is electrically connected to the first gate driver and the second gate driver, and wherein the pixel area is between the first gate driver and the second gate driver in a plan view.  
Teranuma discloses a display device, in at least fig.1, a first gate driver (GD1); and the second gate driver (GD2), wherein the gate line (Ga) is electrically connected to the first gate driver and the second gate driver (see fig.1), wherein the pixel area (a pixel area in LCP, see fig.1) is between the first gate driver and the second gate driver in a plan view (see fig.1) for the purpose of suppressing variation in the roundness of the signal waveforms cause by the time constant of each gate line (para.47).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first gate driver; and a second gate driver, wherein the gate line is electrically connected to the first gate driver and the second gate driver, and wherein the pixel area is between the first gate driver and the second gate driver in a plan view as taught by Teranuma in the display device of claims 1, 2, 4, 5, 7, 15, 17, 18 and 20 of U.S. Patent No. 10,372,004 in view of Kim and Han for the purpose of suppressing variation in the roundness of the signal waveforms cause by the time constant of each gate line.

Claims 17-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 15, 17, 18 and 20 of U.S. Patent No. 10,372,004 in view of Teranuma US 20140092355, Mori US 2015/0301372 and Han US 2007/0171184.
Regarding claims 2-8, claims 1, 2, 4, 5, 7, 15, 17, 18 and 20 of U.S. Patent No. 10,372,004 discloses all the claim limitations of claims 1-6, except, “a pixel area, a first gate driver; and the second gate driver, wherein the gate line is electrically connected to the first gate driver and the second gate driver, wherein the pixel area is between the first gate driver and the second gate driver in a plan view, and a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc, and a capacitor is positioned between the first source line and the second source line”.
Teranuma discloses a display device, in at least fig.1, a pixel area (a pixel area in LCP, see fig.1), a first gate driver (GD1); and the second gate driver (GD2), wherein the gate line (Ga) is electrically connected to the first gate driver and the second gate driver (see fig.1), wherein the pixel area is between the first gate driver and the second gate driver in a plan view (see fig.1) for the purpose of having an area for forming pixels and suppressing variation in the roundness of the signal waveforms cause by the time constant of each gate line (para.47).
Mori discloses a display device, a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc (para.89) for the purpose of enhancing electron mobility and making TFT smaller (para.89). 
Han discloses a display device, in at least figs.1-5A (figs.4 and 5A is an example of an embodiment of fig.1, para.69), a capacitor (Cst, formed by the overlap of elements 177 of 175 and 137 of 131, see figs.2,4 and 5A) is positioned between the first source line (D23) and the second source line (D22)(see figs.1 and 4A, the capacitor and the transistor are arranged in the same section such as between the same first source line and the same second source line) for the purpose of enhancing the voltage storing capacity of the liquid crystal capacitor (para.95).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a pixel area, a first gate driver; and the second gate driver, wherein the gate line is electrically connected to the first gate driver and the second gate driver, wherein the pixel area is between the first gate driver and the second gate driver in a plan view and a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc, and a capacitor is positioned between the first source line and the second source line as taught by Teranuma, Mori and Han in the display device of claims 1, 2, 4, 5, 7, 15, 17, 18 and 20 of U.S. Patent No. 10,372,004 for the purpose of having an area for forming pixels and suppressing variation in the roundness of the signal waveforms cause by the time constant of each gate line and enhancing electron mobility and making TFT smaller, and enhancing the voltage storing capacity of the liquid crystal capacitor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han US 2007/0171184 in view of Teranuma US 20140092355.
Regarding claim 2, Han discloses a display device, in at least figs.1-5A (figs.4 and 5A is an example of an embodiment of fig.1, para.69), comprising: 
a pixel area (a pixel area of 300, see fig.1), the pixel area comprising: 
a first source line (D23, which is adjacent to D22 in fig.1); 
a second source line (D22) adjacent to the first source line); 
a third source line (D21) adjacent to the second source line; 
a gate line (G13); 
a transistor (Q); 
a capacitor (Cst, formed by the overlap of elements 177 of 175 and 137 of 131, see figs.2,4 and 5A and para.95); and 
a pixel electrode (191); 
a gate driver (400); 
wherein the gate line is electrically connected to the gate driver (see fig.1);
wherein a gate of the transistor is electrically connected to the gate line (see figs.1,2,4 and 5A), one of a source (173) and a drain of the transistor is electrically connected to the first source line (see figs.1,2,4 and 5A), the other of the source and the drain (175) of the transistor is electrically connected to the pixel electrode (see figs.1,2,4 and 5A), 
wherein the pixel electrode overlaps with the second source line and the third source line (see fig.1, the pixel electrode overlaps D21 and D22), 
wherein the pixel electrode does not overlap with the first source line (D23, see fig.1), and
wherein the capacitor is positioned between the first source line and the second source line (see figs.1 and 4A, the capacitor and the transistor are arranged in the same section such as between the same first source line and the same second source line).  
Han does not explicitly disclose the gate driver includes a first gate driver and a second gate driver, wherein the gate line is electrically connected to the first gate driver and the second gate driver, wherein the pixel area is between the first gate driver and the second gate driver in a plan view.
Teranuma discloses a display device, in at least fig.1, the gate driver includes a first gate driver (GD1) and the second gate driver (GD2), wherein the gate line (Ga) is electrically connected to the first gate driver and the second gate driver (see fig.1), wherein the pixel area (a pixel area in LCP, see fig.1) is between the first gate driver and the second gate driver in a plan view (see fig.1) for the purpose of suppressing variation in the roundness of the signal waveforms cause by the time constant of each gate line (para.47).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gate driver includes a first gate driver and the second gate driver, wherein the gate line is electrically connected to the first gate driver and the second gate driver, wherein the pixel area is between the first gate driver and the second gate driver in a plan view as taught by Teranuma in the display device of Han for the purpose of suppressing variation in the roundness of the signal waveforms cause by the time constant of each gate line.
Regarding claim 3, Han discloses a fourth source line (D13) adjacent to the third source line, wherein the pixel electrode does not overlap with the fourth source line (see fig.1).  
Regarding claim 4, Han discloses a liquid crystal (3) over the pixel electrode.  
Regarding claim 7, Han discloses a semiconductor layer (154 and 156, or 163, 165 and 166) of the transistor comprises amorphous silicon (para.78 and 79).  
Regarding claim 8, Han discloses the capacitor comprises a first electrode (137 of 131) and a second electrode (177 of 175) electrically connected to the pixel electrode, and wherein the second electrode is between the first source line and the second source line (see figs.1 and 4A, the capacitor and the transistor are arranged in the same section such as between the same first source line and the same second source line, so that the second electrode is between the first source line and the second source line).  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han US 2007/0171184 in view of Teranuma US 20140092355 as applied to claim 2 above, and further in view of Mori US 2015/0301372.
Regarding claim 6, Kim in view of Teranuma does not explicitly disclose a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc.
Mori discloses a display device, a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc (para.89) for the purpose of enhancing electron mobility and making TFT smaller (para.89). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc as taught by Mori in the display device of Kim in view of Teranuma for the purpose of enhancing electron mobility and making TFT smaller.

Claim(s) 9, 11, 12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han US 2007/0171184 in view of Kim US 20080068524.
Regarding claim 9, Han discloses a display device, in at least figs.1-5A (figs.4 and 5A is an example of an embodiment of fig.1, para.69), comprising: 
a pixel area (a pixel area of 300, see fig.1), the pixel area comprising: 
a first source line (D23, which is adjacent to D22 in fig.1); 
a second source line (D22) adjacent to the first source line); 
a third source line (D21) adjacent to the second source line; 
a fourth source line (D13) adjacent to the third source line;
a gate line (G13); 
a transistor (Q); 
a capacitor (Cst, formed by the overlap of elements 177 of 175 and 137 of 131, see figs.2,4 and 5A and para.95); and 
a pixel electrode (191); 
a source driver (500); 
wherein a gate of the transistor is electrically connected to the gate line (see figs.1,2,4 and 5A), one of a source (173) and a drain of the transistor is electrically connected to the first source line (see figs.1,2,4 and 5A), the other of the source and the drain (175) of the transistor is electrically connected to the pixel electrode (see figs.1,2,4 and 5A), 
wherein the pixel electrode overlaps with the second source line and the third source line (see fig.1, the pixel electrode overlaps D21 and D22), 
wherein the pixel electrode does not overlap with the first source line (D23, see fig.1), and
wherein the capacitor is positioned between the first source line and the second source line (see figs.1 and 4A, the capacitor and the transistor are arranged in the same section such as between the same first source line and the same second source line).  
Han does not explicitly disclose the source driver is a first source driver and a second source driver, wherein the first source line and the third source line are electrically connected to the first source driver, wherein the second source line and the fourth source line are electrically connected to the second source driver.
Kim discloses a display device, in at least figs.4B and 1-3, the source driver is a first source driver (500b) and a second source driver (500a), wherein the first source line and the third source line (171b and 171b) are electrically connected to the first source driver (see fig.4B), wherein the second source line and the fourth source line (171a and 171a) are electrically connected to the second source driver (see fig.4B) for the purpose of separating the source lines into two groups and received with different data voltages (para.128).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the source driver is a first source driver and a second source driver, wherein the first source line and the third source line are electrically connected to the first source driver, wherein the second source line and the fourth source line are electrically connected to the second source driver as taught by Kim in the display device of Han for the purpose of separating the source lines into two groups and received with different data voltages.
Regarding claim 11, Kim discloses the pixel area (see fig.4B) is between the first source driver and the second source driver in a plan view (see fig.4B) for the purpose of having an area for forming pixels and separating the source lines into two groups and received with different data voltages (para.128). The reason for combining is the same as claim 9.
Regarding claim 12, Han discloses a liquid crystal (3) over the pixel electrode.  
Regarding claim 15, Han discloses a semiconductor layer (154 and 156, or 163, 165 and 166) of the transistor comprises amorphous silicon (para.78 and 79).  
Regarding claim 16, Han discloses the capacitor comprises a first electrode (137 of 131) and a second electrode (177 of 175) electrically connected to the pixel electrode, and wherein the second electrode is between the first source line and the second source line (see figs.1 and 4A, the capacitor and the transistor are arranged in the same section such as between the same first source line and the same second source line, so that the second electrode is between the first source line and the second source line).  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han US 2007/0171184 in view of Kim US 20080068524 as applied to claim 9 above, and further in view of Teranuma US 20140092355.
Regarding claim 10, Han in view of Kim does not explicitly disclose a first gate driver; and a second gate driver, wherein the gate line is electrically connected to the first gate driver and the second gate driver, and wherein the pixel area is between the first gate driver and the second gate driver in a plan view.  
Teranuma discloses a display device, in at least fig.1, a first gate driver (GD1); and the second gate driver (GD2), wherein the gate line (Ga) is electrically connected to the first gate driver and the second gate driver (see fig.1), wherein the pixel area (a pixel area in LCP, see fig.1) is between the first gate driver and the second gate driver in a plan view (see fig.1) for the purpose of suppressing variation in the roundness of the signal waveforms cause by the time constant of each gate line (para.47).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first gate driver; and a second gate driver, wherein the gate line is electrically connected to the first gate driver and the second gate driver, and wherein the pixel area is between the first gate driver and the second gate driver in a plan view as taught by Teranuma in the display device of Han in view of Kim for the purpose of suppressing variation in the roundness of the signal waveforms cause by the time constant of each gate line.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han US 2007/0171184 in view of Kim US 20080068524 as applied to claim 9 above, and further in view of Mori US 2015/0301372.
Regarding claim 14, Kim in view of Kim does not explicitly disclose a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc.
Mori discloses a display device, a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc (para.89) for the purpose of enhancing electron mobility and making TFT smaller (para.89). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc as taught by Mori in the display device of Kim in view of Kim for the purpose of enhancing electron mobility and making TFT smaller.

Claim(s) 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han US 2007/0171184 in view of Teranuma US 20140092355 and Mori US 2015/0301372.
Regarding claim 17, Han discloses a display device, in at least figs.1-5A (figs.4 and 5A is an example of an embodiment of fig.1, para.69), comprising: 
a pixel area (a pixel area of 300, see fig.1), the pixel area comprising: 
a first source line (D23, which is adjacent to D22 in fig.1); 
a second source line (D22) adjacent to the first source line); 
a third source line (D21) adjacent to the second source line; 
a gate line (G13); 
a transistor (Q); 
a capacitor (Cst, formed by the overlap of elements 177 of 175 and 137 of 131, see figs.2,4 and 5A and para.95); and 
a pixel electrode (191); 
a gate driver (400); 
wherein the gate line is electrically connected to the gate driver (see fig.1);
wherein a gate of the transistor is electrically connected to the gate line (see figs.1,2,4 and 5A), one of a source (173) and a drain of the transistor is electrically connected to the first source line (see figs.1,2,4 and 5A), the other of the source and the drain (175) of the transistor is electrically connected to the pixel electrode (see figs.1,2,4 and 5A), 
wherein the pixel electrode overlaps with the second source line and the third source line (see fig.1, the pixel electrode overlaps D21 and D22), 
wherein the pixel electrode does not overlap with the first source line (D23, see fig.1), and
wherein the capacitor is positioned between the first source line and the second source line (see figs.1 and 4A, the capacitor and the transistor are arranged in the same section such as between the same first source line and the same second source line).  
Han does not explicitly disclose the gate driver includes a first gate driver and a second gate driver, wherein the gate line is electrically connected to the first gate driver and the second gate driver, wherein the pixel area is between the first gate driver and the second gate driver in a plan view, and a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc.
Teranuma discloses a display device, in at least fig.1, the gate driver includes a first gate driver (GD1) and the second gate driver (GD2), wherein the gate line (Ga) is electrically connected to the first gate driver and the second gate driver (see fig.1), wherein the pixel area (a pixel area in LCP, see fig.1) is between the first gate driver and the second gate driver in a plan view (see fig.1) for the purpose of suppressing variation in the roundness of the signal waveforms cause by the time constant of each gate line (para.47).
Mori discloses a display device, a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc (para.89) for the purpose of enhancing electron mobility and making TFT smaller (para.89). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gate driver includes a first gate driver and a second gate driver, wherein the gate line is electrically connected to the first gate driver and the second gate driver, wherein the pixel area is between the first gate driver and the second gate driver in a plan view, and a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc as taught by Teranuma and Mori respectively in the display device of Han for the purpose of suppressing variation in the roundness of the signal waveforms cause by the time constant of each gate line, and enhancing electron mobility and making TFT smaller.
Regarding claim 18, Han discloses a fourth source line (D13) adjacent to the third source line, wherein the pixel electrode does not overlap with the fourth source line (see fig.1).  
Regarding claim 19, Han discloses a liquid crystal (3) over the pixel electrode.  
Regarding claim 20, Han discloses a semiconductor layer (163,165 and 166) of the transistor comprises amorphous silicon (para.79).  
Regarding claim 21, Han discloses the capacitor comprises a first electrode (137 of 131) and a second electrode (177 of 175) electrically connected to the pixel electrode, and wherein the second electrode is between the first source line and the second source line (see figs.1 and 4A, the capacitor and the transistor are arranged in the same section such as between the same first source line and the same second source line, so that the second electrode is between the first source line and the second source line).  

Claims 2-4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 2017/0045794 in view of Teranuma US 20140092355 and Han US 2007/0171184.
Regarding claim 2, Lin discloses a display device, in at least figs.1-3, comprising: 
a pixel area (R1), the pixel area comprising: 
a first source line (DL1); 
a second source line (DL2) adjacent to the first source line; 
a third source line (DL3) adjacent to the second source line; 
a gate line (B1); 
a transistor (T1); and 
a pixel electrode (PE1); 
wherein a gate (a gate, para.27) of the transistor is electrically connected to the gate line, one of a source (a source, para.27) and a drain (a drain, para.27) of the transistor is electrically connected to the first source line, the other of the source and the drain of the transistor is electrically connected to the pixel electrode (see figs.2-3 and para.27),
wherein the pixel electrode overlaps with the second source line and the third source line (see figs.2 and 3), and 
wherein the pixel electrode does not overlap with the first source line (see figs.2 and 3).
Lin does not explicitly disclose a first gate driver, and a second gate driver, wherein the gate line is electrically connected to the first gate driver and the second gate driver, wherein the pixel area is between the first gate driver and the second gate driver in a plan view, and a capacitor is positioned between the first source line and the second source line.
Teranuma discloses a display device, in at least fig.1, a first gate driver (GD1), and the second gate driver (GD2), wherein the gate line (Ga) is electrically connected to the first gate driver and the second gate driver (see fig.1), wherein the pixel area (a pixel area in LCP, see fig.1) is between the first gate driver and the second gate driver in a plan view (see fig.1) for the purpose of suppressing variation in the roundness of the signal waveforms cause by the time constant of each gate line (para.47).
Han discloses a display device, in at least figs.1-5A (figs.4 and 5A is an example of an embodiment of fig.1, para.69), a capacitor (Cst, formed by the overlap of elements 177 of 175 and 137 of 131, see figs.2,4 and 5A) is positioned between the first source line (D23) and the second source line (D22)(see figs.1 and 4A, the capacitor and the transistor are arranged in the same section such as between the same first source line and the same second source line) for the purpose of enhancing the voltage storing capacity of the liquid crystal capacitor (para.95).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first gate driver, and the second gate driver, wherein the gate line is electrically connected to the first gate driver and the second gate driver, wherein the pixel area is between the first gate driver and the second gate driver in a plan view and a capacitor is positioned between the first source line and the second source line as taught by Teranuma and Han respectively in the display device of Lin for the purpose of suppressing variation in the roundness of the signal waveforms cause by the time constant of each gate line, and enhancing the voltage storing capacity of the liquid crystal capacitor.
Regarding claim 3, Lin discloses a fourth source line (DL4) adjacent to the third source line, wherein the pixel electrode does not overlap with the fourth source line (see figs.2 and 3).
Regarding claim 4, Lin discloses a liquid crystal (300, para.22) over the pixel electrode (see fig.1).
Regarding claim 7, Han discloses a semiconductor layer (154 and 156, or 163,165 and 166) of the transistor comprises amorphous silicon (para.78 and 79) for the purpose of forming a transistor. The reason for combining is the same as claim 2.
Regarding claim 8, Han discloses the capacitor comprises a first electrode (137 of 131) and a second electrode (177 of 175) electrically connected to the pixel electrode, and wherein the second electrode is between the first source line and the second source line (see figs.1 and 4A, the capacitor and the transistor are arranged in the same section such as between the same first source line and the same second source line, so that the second electrode is between the first source line and the second source line) for the purpose of enhancing the voltage storing capacity of the liquid crystal capacitor (para.95). The reason for combining is the same as claim 2.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 2017/0045794 in view of Teranuma US 20140092355 and Han US 2007/0171184 as applied to claim 2 above, and further in view of Mori US 2015/0301372.
Regarding claim 6, Lin in view of Teranuma and Han does not explicitly disclose a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc.
Mori discloses a display device, a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc (para.89) for the purpose of enhancing electron mobility and making TFT smaller (para.89). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc as taught by Mori in the display device of Lin in view of Teranuma and Han for the purpose of enhancing electron mobility and making TFT smaller.

Claims 9, 11-12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 2017/0045794 in view of Kim US 20080068524 and Han US 2007/0171184.
Regarding claim 9, Lin discloses a display device, in at least figs.1-3, comprising: 
a pixel area (R1), the pixel area comprising: 
a first source line (DL1); 
a second source line (DL2) adjacent to the first source line; 
a third source line (DL3) adjacent to the second source line; 
a fourth source line (DL4) adjacent to the third source line; 
a gate line (B1); 
a transistor (T1); and 
a pixel electrode (PE1); 
wherein a gate (a gate, para.27) of the transistor is electrically connected to the gate line, one of a source (a source, para.27) and a drain (a drain, para.27) of the transistor is electrically connected to the first source line, the other of the source and the drain of the transistor is electrically connected to the pixel electrode (see figs.2-3 and para.27), 
wherein the pixel electrode overlaps with the second source line and the third source line (see figs.2 and 3), and 
wherein the pixel electrode does not overlap with the first source line and the fourth source line (see figs.2 and 3).
Lin does not explicitly disclose a first source driver, and a second source driver, wherein the first source line and the third source line are electrically connected to the first source driver, wherein the second source line and the fourth source line are electrically connected to the second source driver, and a capacitor is positioned between the first source line and the second source line.
Kim discloses a display device, in at least figs.4B and 1-3, a first source driver (500a), and a second source driver (500b), wherein the first source line and the third source line (171a and 171a) are electrically connected to the first source driver (see fig.4B), wherein the second source line and the fourth source line (171b and 171b) are electrically connected to the second source driver (see fig.4B) for the purpose of separating the source lines into two groups and received with different data voltages (para.128).
Han discloses a display device, in at least figs.1-5A (figs.4 and 5A is an example of an embodiment of fig.1, para.69), a capacitor (Cst, formed by the overlap of elements 177 of 175 and 137 of 131, see figs.2,4 and 5A) is positioned between the first source line (D23) and the second source line (D22)(see figs.1 and 4A, the capacitor and the transistor are arranged in the same section such as between the same first source line and the same second source line) for the purpose of enhancing the voltage storing capacity of the liquid crystal capacitor (para.95).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a pixel area, a first source driver, and a second source driver, wherein the first source line and the third source line are electrically connected to the first source driver, wherein the second source line and the fourth source line are electrically connected to the second source driver, and a capacitor is positioned between the first source line and the second source line as taught by Kim and Han respectively in the display device of Lin for the purpose of separating the source lines into two groups and received with different data voltages and enhancing the voltage storing capacity of the liquid crystal capacitor.
Regarding claim 11, Kim discloses the pixel area (PX) is between the first source driver and the second source driver in a plan view (see fig.4B) for the purpose of having an area for forming pixels and separating the source lines into two groups and received with different data voltages (para.128). The reason for combining is the same as claim 9.
Regarding claim 12, Lin discloses a liquid crystal (300, para.22) over the pixel electrode (see fig.1).
Regarding claim 15, Kim discloses a semiconductor layer (154, or 163 and 165) of the transistor comprises amorphous silicon (para.149 and 150) for the purpose of forming a transistor. The reason for combining is the same as claim 9.
Regarding claim 16, Han discloses the capacitor comprises a first electrode (137 of 131) and a second electrode (177 of 175) electrically connected to the pixel electrode, and wherein the second electrode is between the first source line and the second source line (see figs.1 and 4A, the capacitor and the transistor are arranged in the same section such as between the same first source line and the same second source line, so that the second electrode is between the first source line and the second source line) for the purpose of enhancing the voltage storing capacity of the liquid crystal capacitor (para.95). The reason for combining is the same as claim 9.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 2017/0045794 in view of Kim US 20080068524 and Han US 2007/0171184 as applied to claim 9, and further in view of Teranuma US 20140092355.
Regarding claim 10, Lin in view of Kim and Han does not explicitly disclose a first gate driver; and a second gate driver, wherein the gate line is electrically connected to the first gate driver and the second gate driver, and wherein the pixel area is between the first gate driver and the second gate driver in a plan view.  
Teranuma discloses a display device, in at least fig.1, a first gate driver (GD1); and the second gate driver (GD2), wherein the gate line (Ga) is electrically connected to the first gate driver and the second gate driver (see fig.1), wherein the pixel area (a pixel area in LCP, see fig.1) is between the first gate driver and the second gate driver in a plan view (see fig.1) for the purpose of suppressing variation in the roundness of the signal waveforms cause by the time constant of each gate line (para.47).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first gate driver; and a second gate driver, wherein the gate line is electrically connected to the first gate driver and the second gate driver, and wherein the pixel area is between the first gate driver and the second gate driver in a plan view as taught by Teranuma in the display device of Lin in view of Kim and Han for the purpose of suppressing variation in the roundness of the signal waveforms cause by the time constant of each gate line.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 2017/0045794 in view of Kim US 20080068524 and Han US 2007/0171184 as applied to claim 9 above, and further in view of Mori US 2015/0301372.
Regarding claim 14, Lin in view of Kim and Han does not explicitly disclose a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc.
Mori discloses a display device, a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc (para.89) for the purpose of enhancing electron mobility and making TFT smaller (para.89). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc as taught by Mori in the display device of Lin in view of Kim and Han for the purpose of enhancing electron mobility and making TFT smaller.

Claims 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 2017/0045794 in view of Teranuma US 20140092355, Mori US 2015/0301372 and Han US 2007/0171184.
Regarding claim 17, Lin discloses a display device, in at least figs.1-3, comprising: 
a pixel area (R1), the pixel area comprising: 
a first source line (DL1); 
a second source line (DL2) adjacent to the first source line; 
a third source line (DL3) adjacent to the second source line; 
a gate line (B1); 
a transistor (T1); and 
a pixel electrode (PE1); 
wherein a gate (a gate, para.27) of the transistor is electrically connected to the gate line, one of a source (a source, para.27) and a drain (a drain, para.27) of the transistor is electrically connected to the first source line, the other of the source and the drain of the transistor is electrically connected to the pixel electrode (see figs.2-3 and para.27),
wherein the pixel electrode overlaps with the second source line and the third source line (see figs.2 and 3), and 
wherein the pixel electrode does not overlap with the first source line (see figs.2 and 3).
Lin does not explicitly disclose a first gate driver, and a second gate driver, wherein the gate line is electrically connected to the first gate driver and the second gate driver, wherein the pixel area is between the first gate driver and the second gate driver in a plan view, a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc and a capacitor is positioned between the first source line and the second source line.
Teranuma discloses a display device, in at least fig.1, a first gate driver (GD1), and the second gate driver (GD2), wherein the gate line (Ga) is electrically connected to the first gate driver and the second gate driver (see fig.1), wherein the pixel area (a pixel area in LCP, see fig.1) is between the first gate driver and the second gate driver in a plan view (see fig.1) for the purpose of suppressing variation in the roundness of the signal waveforms cause by the time constant of each gate line (para.47).
Mori discloses a display device, a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc (para.89) for the purpose of enhancing electron mobility and making TFT smaller (para.89). 
Han discloses a display device, in at least figs.1-5A (figs.4 and 5A is an example of an embodiment of fig.1, para.69), a capacitor (Cst, formed by the overlap of elements 177 of 175 and 137 of 131, see figs.2,4 and 5A) is positioned between the first source line (D23) and the second source line (D22)(see figs.1 and 4A, the capacitor and the transistor are arranged in the same section such as between the same first source line and the same second source line) for the purpose of enhancing the voltage storing capacity of the liquid crystal capacitor (para.95).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first gate driver, and a second gate driver, wherein the gate line is electrically connected to the first gate driver and the second gate driver, wherein the pixel area is between the first gate driver and the second gate driver in a plan view, a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc and a capacitor is positioned between the first source line and the second source line as taught by Teranuma, Mori and Han respectively in the display device of Lin for the purpose of suppressing variation in the roundness of the signal waveforms cause by the time constant of each gate line, enhancing electron mobility and making TFT smaller, and enhancing the voltage storing capacity of the liquid crystal capacitor.
Regarding claim 18, Lin discloses a fourth source line (DL4) adjacent to the third source line, wherein the pixel electrode does not overlap with the fourth source line (see figs.2 and 3).
Regarding claim 19, Lin discloses a liquid crystal (300, para.22) over the pixel electrode (see fig.1).
Regarding claim 20, Han discloses a semiconductor layer (163,165 and 166) of the transistor comprises amorphous silicon (para.79) for the purpose of forming a transistor. The reason for combining is the same as claim 17.
Regarding claim 21, Han discloses the capacitor comprises a first electrode (137 of 131) and a second electrode (177 of 175) electrically connected to the pixel electrode, and wherein the second electrode is between the first source line and the second source line (see figs.1 and 4A, the capacitor and the transistor are arranged in the same section such as between the same first source line and the same second source line, so that the second electrode is between the first source line and the second source line) for the purpose of enhancing the voltage storing capacity of the liquid crystal capacitor (para.95). The reason for combining is the same as claim 17.















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Examiner notes: claims 5 and 13 will be allowable subject matter after Terminal disclaimer of U.S. Patent No. 11,029,572, U.S. Patent No. 10,649,295, and U.S. Patent No. 10,372,004 filed.
Also, Han US 2007/0206011 (at least figs.1-4) can be primary reference as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIA X PAN/Primary Examiner, Art Unit 2871